Citation Nr: 1122607	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  05-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome. 

2.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder.

3.  Entitlement to service connection for a gastrointestinal disorder. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to an effective date earlier than January 5, 2004 for the grant of service connection for bipolar disorder. 

6.  Entitlement to an effective date earlier than August 1, 2008 for the grant of a total disability rating due to individual employability resulting from service-connected disability (TDIU).

7.  Entitlement to Dependents Educational Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35. 
REPRESENTATION

Appellant represented by:	ABS Legal Services, LLC


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to April 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004, January 2008, and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In an April 2008 decision, the Board reopened the claim for service connection for a psychiatric disorder.  The Board then remanded the reopened claim along with the claims for entitlement to service connection for a gastrointestinal and left knee disabilities and entitlement to an increased rating for right knee patellofemoral syndrome for additional development.  The remanded claims have now returned to the Board for further appellate action.  

The Board's April 2008 decision also denied a claim for entitlement to service connection for a low back disorder.  Although this issue was included on a November 2008 supplemental statement of the case (SSOC) issued by the RO, the Board's April 2008 denial is final and this issue is no longer before the Board.  

The RO granted service connection for a psychiatric condition, currently diagnosed as bipolar disorder, in a November 2008 rating decision.  The grant of service connection was based on an October 2008 VA contract psychiatric examination and medical opinion that found the Veteran's multiple psychiatric conditions were aggravated by active service with no delineation between the symptoms of the diagnosed disorders.  The Board therefore finds that the grant of service connection for bipolar disorder fully satisfies the Veteran's claim for entitlement to service connection for a psychiatric disorder and this claim is also no longer before the Board. 

There is also some discrepancy in the record regarding the Veteran's current representation.  In August and November 2010 letters, the Veteran's representative, ABS Legal Services, notified VA that they no longer represented the Veteran in his claims.  The Board responded with a March 2011 letter notifying ABS Legal Services that a representative's right to withdraw services after certification of an appeal to the Board was governed by 38 C.F.R. § 20.608 (2010).  The Board provided a 30 day period for filing of a motion to withdraw, but no response to the March 2011 letter was received.  As the record contains a valid VA Form 21-22a dated December 2003 appointing ABS Legal Services as the representative in this case, the Board recognizes ABS Legal Services as the Veteran's current legal representative. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  With respect to the claim for service connection for a left knee disability, the Veteran requested the opportunity to testify at a videoconference hearing in his substantive appeal received in June 2008.  This hearing has not yet been scheduled.  The Board also finds that an additional VA examination of the left knee is required to comply with VA's duty to assist.  The Veteran's knees were examined in a November 2007 VA examination and bilateral patellofemoral syndrome was diagnosed, however, a medical opinion addressing the etiology of the left knee condition was not provided.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Upon remand, an additional VA examination should be provided to include a medical opinion discussing the nature and etiology of any diagnosed left knee disabilities. 

The Veteran should also be provided a VA examination in response to his claim for service connection for a gastrointestinal disorder.  Treatment records from the Boston VA Medical Center (VAMC) dated from December 2003 document the Veteran's complaints of epigastric pain since active duty service.  A reported history of a continuity of symptoms since service can trigger VA's duty to provide a VA examination and the Board finds that such an examination is required in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the type of evidence that indicates that a current disability "may be associated" with military service include, but is not limited to, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  Furthermore, as the claim for service connection for gastrointestinal disability is being remanded for an examination, the Veteran should be provided an additional opportunity to complete a medical release to allow VA to obtain private medical records from the Good Samaritan Hospital as ordered in the Board's April 2008 remand. 

The Board also finds that additional VAMC records should be requested.  In an October 2008 statement, the Veteran indicated that he had undergone treatment at the Boston and Jamaica Plains VA facilities.  While the record contains some VAMC treatment records, these records only date through November 2007.  The procurement of potentially pertinent VA medical records referenced by a veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, complete records from the Boston and Jamaica Plains VAMCs should be requested and associated with the claims file. 

Finally, in an October 2009 statement, the Veteran's representative indicated that the Veteran had not received a statement of the case (SOC) addressing the issues of entitlement to an increased rating and earlier effective date for bipolar disorder, an earlier effective date for the grant of TDIU, and entitlement to education benefits.  The record indicates that an SOC was mailed to the Veteran and his representative in June 2009, but as the Veteran contends the SOC was never received, the Board finds that a new copy of the SOC should be mailed to the Veteran and his representative.  They should then be provided the opportunity to submit a substantive appeal to perfect their appeal to the Board with respect to these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a medical release form and specifically request that he execute it to authorize VA to obtain medical treatment records from the Good Samaritan Hospital from 1999 to 2000.

2.  If a proper medical release is received, obtain records of treatment from the Good Samaritan Hospital.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Obtain records of treatment from the Boston and Jamaica Plains VAMCs for the period beginning November 2007.

4.  Afford the Veteran a VA orthopedic examination to determine the nature and etiology of the claimed left knee disability and the current severity of his service-connected right patellofemoral syndrome.  The claims folders should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  

b)  The examiner should determine whether the disabilities are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

d)  With respect to any diagnosed left knee disorders, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any disorders are etiologically related to any incident of the Veteran's active service.  A complete rationale should be provided for all expressed opinions.

5.  Afford the Veteran a VA gastrointestinal examination, with an appropriate examiner.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should specifically identify all current and past gastrointestinal disabilities.  Based on a review of the complete claims file, including service records and the Veteran's reports of epigastric pain since service, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed gastrointestinal disorders are etiologically related to any incident of the Veteran's active service.  A complete rationale should be provided for all expressed opinions.

7.  Reissue the June 2009 SOC addressing the claims for an increased initial rating and earlier effective date for bipolar disorder, an earlier effective date for the grant of TDIU, and entitlement to education benefits.  The Veteran and his representative should be provided the opportunity to perfect an appeal with respect to these issues.  

7.  Readjudicate the other claims on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

8.  After the above development has been completed, schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO regarding the claim for service connection for a left knee disability.  After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


